NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 4/29/2022 has been entered.

	

Response to Arguments
Claim Status
Applicant’s remarks on pages 8 – 11 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance. 
The status of the claims is as follows: 
Support for new claims 21 – 23 are found on pages 5 and 9 of the specifications and figure 10.  
Claims 1 – 23 are in condition for allowance. 
Reasons for Allowance
Applicant’s amendments to the independent claims places them in condition for allowance. When the claims are taken as whole, the prior art does not teach or render obvious,  specifically the addition of the limitations below: 
“by calculating time derivatives along three orthogonal axes, wherein each respective three-dimensional velocity vector is determined from differences between the time value assigned to a respective voxel of the three-dimensional data set and time values assigned to voxels in a neighbourhood around the respective voxel from the time values of the voxels of the three dimensional data set.”

The closest prior art is that of previously cited del Alamo de Pedro and Yamazaki along with newly cited reference of Francis (US 20150327838).  Regarding independent claims 1 and 7:
Del Alamo de Pedro teaches a method of processing cardiac ultrasound data for determining information about a mechanical wave in the heart that comprises receiving data representative of a time series of three-dimensional data frames wherein each voxel of the frame has an acceleration value representative of an acceleration component of a respective location in the heart at a common time, identifying maximum acceleration values and  generating a three-dimensional data set comprising a set of voxels corresponding to the voxels of the data frames.
However, del Alamo de Pedro does not teach generating data representative of a three-dimensional velocity vector field by calculating time derivatives along three orthogonal axes, wherein each respective three-dimensional velocity vector is determined from differences between the time value assigned to a respective voxel of the three-dimensional data set and time values assigned to voxels in a neighbourhood around the respective voxel from the time values of the voxels of the three dimensional data set. 

Yamazaki teaches measuring an acceleration vector during heart tissue motion and the  usage of values of maximum acceleration when generating an image. 
However Yamazaki does not teach determining information about a mechanical wave in the heart that comprises receiving data representative of a time series of three-dimensional data frames nor calculating time derivatives along three orthogonal axes, wherein each respective three-dimensional velocity vector is determined from differences between the time value assigned to a respective voxel of the three-dimensional data set and time values assigned to voxels in a neighbourhood around the respective voxel from the time values of the voxels of the three dimensional data set. 

Francis teaches processing ultrasound images taking in the heart ([0001]: “This invention relates to a method for automatically processing an ultrasound image for echocardiography” ) and determining tissue movement ([0087]: “FIG. 7 shows an example of the display provided to the user arrows show the direction of heart muscle movements to be automatically obtained from consecutive frames”) and determining differences between neighbourhood  voxels ( [0110]: “Comparison of each velocity vector with its neighbour gives a value from −1 to 1, with −1 indicating vectors at 180° to each other, and 1 indicating no difference in direction between the two vectors. Each vector is compared with its four neighbouring vectors, and the scores are added together to give an overall score ranging from −4 (lowest consistency) to 4 (highest consistency”).
However Francis does not teach receiving data representative of a time series of three-dimensional data frames, identifying maximum acceleration values, generating a three-dimensional data set comprising nor calculating time derivatives along three orthogonal axes and the totality of the evidence does not suggest obviousness.  

For the aforementioned reasons, claims 1, 11 and those depending therefrom, when taken as a whole, are in condition for allowance.  


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Furthermore, any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

ni